TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00792-CV




Kevin Leon Gault, Appellant

v.

Ramona Yvonne Gault, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
NO. 01-383-F395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

                        Appellant Kevin Leon Gault filed his notice of appeal on November 1, 2005, and the
appellate record was filed on December 2, 2005.  This Court granted appellant an extension of time
until March 22, 2006, to file his brief.  On March 28, 2006, the Clerk of this Court sent notice to
appellant that his brief was overdue and that his appeal would be dismissed for want of prosecution
if he did not respond to this Court by April 7, 2006.  To date, appellant has not responded to this
Court’s notice.  Accordingly, we dismiss the appeal for want of prosecution.  Tex. R. App. P.
42.3(b), (c).
 
                                                                        __________________________________________
                                                                        Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Dismissed for Want of Prosecution
Filed:   June 9, 2006